Nursing Home Transition Grant Funding to 8 States over the Past 2 Years

DEPARTMENT OF HEALTH & HUMAN
SERVICES Health Care Financing Administration
Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, MD 21244-1850
April 28, 2000
Dear State Medicaid Director:
The Health Care Financing Administration (HCFA) in association with the Assistant Secretary for
Planning and Evaluation has successfully provided Nursing Home Transition (NHT) grant funding
to eight States over the past two years. HCFA has been authorized to make available an additional
$2 million in grant funds to States interested in developing programs to enhance choice available
to Medicaid beneficiaries by providing alternatives to nursing home care and to transition them
into the community if that is their choice. Again the focus will be on deinstitutionalization and the
incorporation of community-based services which help to ensure maximum control by the
beneficiary to select and manage their care, such as self-directed attendant care.
This letter is to alert you that under this new grant initiative entitled NHT 2000, HCFA will be
mailing the grant solicitation at the end of May 2000. Shortly after that date, the solicitation
document will also be available for viewing on the HCFA website at . The grant solicitation will
provide information regarding general policy considerations, special areas of interest, application
procedures, eligibility requirements, and review criteria. We recommend that this announcement
be forwarded to the Department within your State which would most likely be interested or
assigned the task of preparing a proposal. As identified in the announcement, the deadline for
submitting an application will be July 19, 2000. Proposals must be received in the HCFA grants
office postmarked on or before this date.
If you have any questions regarding this grant alert, please call Mary Jean Duckett, Director,
Division of Benefits, Coverage, and Payment; Disabled and Elderly Health Programs Group at
(410) 786-3294.
Sincerely,
/s/
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd042800a.asp (1 of 2)4/11/2006 4:57:25 PM Nursing Home Transition Grant
Funding to 8 States over the Past 2 Years

Timothy M. Westmoreland Director
Page 2- State Medicaid Director
cc:

All HCFA Regional Administrators

All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge Director, Health Policy Unit American Public Welfare Association
Joy Wilson Director, Health Committee National Conference of State Legislatures
Matt Salo Director of Health Legislation National Governors Association
Centers for Independent Living
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd042800a.asp (2 of 2)4/11/2006 4:57:25 PM

